Ellison, J.
This cause was disposed of on demurrer to the petition in the court below. The demurrer being overruled defendant appealed to this court. The petition is for an injunction, and the *489demurrer is that it does not state facts to constitute a cause of action. That “ on the facts stated in said petition plaintiff is entitled to no relief.” The petition is not set out in the abstract as required by our rules and we, therefore, have no means of knowing what allegations the petition may contain. We have so frequently ruled on the necessity of abstracts thht we need not refer to the particular authorities. We are not alone in these decisions. The supreme court makes strict enforcement of the same rule. Craig v. Scudder, 98 Mo. 664; Long v. Long, 96 Mo. 180; Manufacturer's Sav. Bank v. Iron Co., 97 Mo. 38; Flannery v. Railroad, 97 Mo. 192. We will, therefore, dismiss the writ of error.
All concur.